DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This Application is a National Stage Entry of PCT/EP2018/052835 filed February 5, 2018, which claims priority to European Patent Office (EPO) Application No. 17155882.8 filed February 13, 2017.
Information Disclosure Statement
	Receipt of Information Disclosure Statements filed October 10, 2019, November 24, 2020, and February 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "isomeric form of the N-acetyl lysine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 6,159,485).
Yu et al. disclose N-Acetyl-L-lysine 2 g was dissolved in a 98 ml solution prepared from water 40 ml, ethanol 40 ml and propylene glycol 20 ml. The composition with pH 6.5 contained 2% N-acetyl-L-lysine (an aqueous treatment composition 
Regarding the claim limitation “for strengthening of hair fibres”, this is the intended purpose of the composition. In addition, the composition of the prior art is the same as the composition currently claimed, an aqueous composition comprising 2% N-acetyl-L-lysine. Compounds and compositions are inseparable from their properties.  Therefore, the properties possessed by the composition of the instant application, strengthening of hair fibres, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 1, 2, 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minus (US 2017/0079897) in view of Yu et al. (US 6,159,485) as evidenced by N-alpha-Acetyl-L-lysine Metabocard (HMDB, 2005). 
Applicant’s invention
Applicant claims a method of strengthening the fibres of hair, the method comprising the sequential steps of: (i) washing the hair; (ii) soaking the washed hair in an aqueous treatment composition, and (iii) drying the soaked hair; wherein the aqueous treatment composition comprises at least 1% N-acetyl lysine by weight based on the total weight of the composition. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	Minus teaches formulations comprising amino acids for hair application. The formulations are used for a wide range of hair treatments (Abstract). Minus teaches follicle stimulating amino acids include L-lysine and N-acetyl cysteine (page 3, paragraph 30). Minus teaches the follicle stimulating amino acids L-lysine is 1-50 parts of the composition (page 3, paragraph 27).
 	Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water (page 4, paragraph 37). 

Regarding Claim 4,  since Minus teaches the composition is applied to wet hair and allowed to dry, the reference inherently teaches hair treatment under room temperature (which is generally at 25°C), which falls within the claimed temperature of 15 to 40°C. In addition, Minus teaches “emulsion was allowed to cool at room temperature” [0039], so the treatment composition is at room temperature when used and allowed to dry. 
Regarding claim 5, Minus teaches in another embodiment, hair is washed thoroughly, the composition is applied to hair and a plastic cap is placed on the hair. The processed hair is dried using a hair drier for 30-60 minutes at medium heat and left to process for 30-45 minutes (soaked for a period ranging from 3 to 45 minutes). 
Difference between the prior art and the claims 
(MPEP 2141.02)
	Muse does not specifically disclose the aqueous treatment composition comprises at least 1% N-acetyl lysine, the N-acetyl lysine is used at a level ranging from 1.5 to 2.5% by weight based on the total weight of the composition, or the hair is dried or allowed to dry without rinsing the aqueous treatment composition from the hair. It is for this reason Yu et al. is added as a secondary reference. 
	Yu et al. teach compositions comprising N-acetyl compounds useful to alleviate or improve various cosmetic conditions and dermatological disorders, including changes or damages to hair (Abstract). Yu et al. teach the N-acetylamino acids include N-acetyl-
Regarding claim 2, Yu et al. teach N-acetylamino acids include N-acetyl-lysine. N-acetyl-lysine is synonymous to N-α-acetyl-L-lysine, as evidenced by N-alpha-Acetyl-L-lysine Metabocard. N-alpha-Acetyl-L-lysine Metabocard teaches that N-alpha-Acetyl-L-lysine (N-α-acetyl-L-lysine) belongs to the class of organic compounds known as n-acetyl-alpha amino acids,
    PNG
    media_image1.png
    63
    98
    media_image1.png
    Greyscale
. This is the same structure cited on page 3, lines 7-10 of the original specification. N-acyl-alpha amino acids are compounds containing an alpha amino acid which bears an acyl group at its terminal nitrogen (page 1, Description). N-alpha-Acetyl-L-lysine Metabocard teaches a synonym for N-alpha-Acetyl-L-lysine is N-Acetyl-L-lysine (page 1, Synonyms).
Regarding claim 3, Yu et al. teach the total concentration of more than one N-acetyl compound ranges from 1% to 2% or 2% to 3% (col. 10, lines 16-27). Yu et al. teach in example 22 a composition comprising 2% N-acetyl-L-lysine on an oily scalp. The composition was applied to the affected area of the scalp and the area was dried with warm air to remove excess solvents (col. 18, lines 54-63).

Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus and Yu et al. and use N-acetyl lysine in the methods taught by Minus. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is prima facie obvious to use any functionally equivalent N-acetylamino acids such as N-acetyl lysine since the prior art establishes that N-acetyl cysteine and N-acetyl lysine are functional equivalents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus and Yu et al. and use 1.5%-2.5% of the N-acetyl lysine in the composition. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry. Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water. One of ordinary skill in the art would have been motivated to use 1.5%-2.5% of N-acetyl-L-lysine in the composition because Yu et al. teach that N-acetyl-L-lysine, which is functionally equivalent to N-acetyl cysteine, is used in a concentration from 1% to 2% or 2% to 3%. Yu et al. teach that 2% of N-acetyl-L-lysine in a hair treatment composition is effective. One of ordinary skill in the art would have been motivated to use concentrations of N-acetyl-L-lysine that are known in the prior art to provide effective hair compositions, with a reasonable expectation of success.

Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minus (US 2017/0079897) in view of Yu et al. (US 6, 159,485) as applied to claims 1, 2, 3, 5 and 6 above, and further in view of KR20150062590. KR20150062590 cited by Applicant on the IDS filed 10/10/2019. 
Applicant’s invention
Applicant claims a method of strengthening the fibres of hair, the method comprising the sequential steps of: (i) washing the hair; (ii) soaking the washed hair in an aqueous treatment composition, and (iii) drying the soaked hair; wherein the aqueous treatment composition comprises at least 1% N-acetyl lysine by weight based on the total weight of the composition. Applicant claims the hair is soaked in the aqueous treatment composition at a temperature from 15 to 40°C. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Minus and Yu et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Difference between the prior art and the claims 
(MPEP 2141.02)

Minus and Yu et al. do not specifically disclose the hair is soaked in the aqueous treatment composition at a temperature from 15 to 40°C.  It is for this reason KR20150062590 is added as a secondary reference.
KR20150062590 teaches a hair strengthening composition comprising amino acids and reducing sugars. KR20150062590 teaches in the method the hair was dried for 5 minutes at a temperature of 20 degrees centigrade with a hair dryer (page 6, paragraphs 64 and 66).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus, Yu et al. and KR20150062590 and use experimentation and optimization to determine the processing 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616 

                                                                                                                                                                                            /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616